Citation Nr: 0841803	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected burn 
residuals of the left shoulder and arm.

2.  Entitlement to an effective date prior to October 24, 
2003, for a 30 percent rating for service-connected 
unfavorable ankylosis of the left thumb and index finger.

3.  Whether the combined disability rating of 60 percent 
assigned in a May 2004 rating decision is correct.

(The issue of whether the overpayment of VA benefits due to 
change in the veteran's marital status in the amount of 
$8,152.30 was validly created and assessed against the 
veteran will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2004 and December 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The May 2004 rating decision, in 
pertinent part, assigned a combined 60 percent rating for 
service-connected disabilities.  The December 2006 rating 
decision denied service connection for a psychiatric disorder 
and denied an effective date prior to October 24, 2003, for a 
30 percent rating for service-connected unfavorable ankylosis 
of the left thumb and index fingers.

The issue of entitlement to service connection for a 
psychiatric disorder, including as secondary to service-
connected burn residuals of the left shoulder and arm, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the veteran's claim requesting an 
increased rating of his left hand disability on October 24, 
2003.

2.  Unfavorable ankylosis of the left thumb and index finger 
was first shown on VA examination in January 2006.  

3.  The veteran's service-connected disabilities for the 
period from March 29, 1972, to October 23, 2003 total a 60 
percent rating upon application of the Combined Rating Table.


CONCLUSIONS OF LAW

1.  An effective date earlier than October 24, 2003, may not 
be assigned for the grant of a 30 percent disability rating 
for unfavorable ankylosis of the left thumb and index finger.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).

2.  The RO's May 2004 rating decision properly calculated the 
combined schedular rating for all service-connected 
disabilities for the period from March 29, 1972, to October 
23, 2003, and the veteran is not entitled to a higher 
combined rating by operation of law.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, with respect to the earlier effective date 
claim, complete pre-adjudication notice was sent in letters 
dated in March 2006 and October 2006.

VA has obtained service treatment records (STRs), assisted 
the veteran in obtaining evidence, and afforded the veteran 
physical examinations.  All known and available records 
relevant to the effective date issue has been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  Therefore, the Board concludes 
that VA has substantially complied with the notice and 
assistance requirements, and that the veteran is not 
prejudiced by a decision on the effective date issue at this 
time.

With respect to the veteran's claim regarding whether the 
combined 60 percent rating was properly assigned, the duties 
to notify and assist as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  On the issue decided 
herein, there is no dispute as to the facts, and the law is 
dispositive.  Mason v. Principi, 16 Vet. App. 129.  The VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

II.  Earlier Effective Date Claim

The veteran suffered burn injuries to the left arm in 
service.  He is right-handed.

A November 1971 STR noted a flexion contracture of the 
interphalangeal joint of the left thumb of 30 degrees.  This 
joint could be passively flexed to 45 degrees.  There was no 
active extension of the thumb at the phalangeal joint, but 
there was good flexion.  No limitation of motion or ankylosis 
of the index finger was noted in the STRs.

An April 1972 rating decision granted a 20 percent rating for 
residual hypesthesia of the left upper extremity with 
favorable ankylosis of the thumb.  

An April 1974 VA examination report noted the veteran had a 
fixed extension of the thumb with inability to flex the 
metacarpophalangeal joint and the proximal phalangeal joint 
at all.  The distal phalangeal joint was in a fixed flexion 
at 70 percent.  The veteran had a good left hand grip 
strength, and he could approximate the left thumb to all the 
fingers, but slowly.  He had difficulty with fine movements 
because of the stiffness of the thumb.  The veteran lacked 20 
percent of the complete flexion of the metacarpalphalangeal 
joint of the left index finger, and he kept the proximal 
interphalangeal joint partially flexed at all times.  A May 
1974 rating decision continued the prior rating.  

In a statement received on October 24, 2003, the veteran 
raised the issue of clear and unmistakable error in "the 
original award."

A May 2004 rating decision determined that the April 1972 
rating decision contained clear and unmistakable error (CUE) 
in that it failed to assign a separate 10 percent rating 
based on favorable ankylosis of the left thumb.  The May 2004 
rating decision assigned a 10 percent rating for favorable 
ankylosis of the left thumb and a 20 percent rating for mild 
hypesthesia of the of the left upper extremity, each 
effective from March 29, 1972, the day after the veteran's 
separation from service.

To address the current severity of the disability, the 
veteran underwent a VA examination in January 2006.  The 
examiner described ankylosis of the left thumb 
interphalangeal joint "in an extremely unfavorable 
position."  Opposition of the left thumb measured four 
centimeters from the thumb pad to the fingers.  There was 
also "ankylosis of the left index finger proximal 
interphalangeal joint in an extremely unfavorable position."

A rating decision dated in May 2006 granted a 30 percent 
rating for unfavorable ankylosis of the left thumb and index 
finger.  This rating was assigned from October 24, 2003, the 
date of the veteran's claim alleging improper rating of his 
left thumb disability, which was also construed as a claim 
for increased rating.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

Service connection was established in an April 1972 rating 
decision.  The May 2004 rating decision found CUE in the 
April 1972 rating decision (the "original award") in that 
it failed to assign a separate rating based on favorable 
ankylosis of the left thumb.  Thus, the May 2004 rating 
decision assigned that separate rating effective from March 
29, 1972, the day after the veteran's separation from 
service.  This is because under 38 C.F.R. § 3.400(k), the 
effective date in the case of error is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  The 
inservice medical evidence upon which the April 1972 rating 
decision was based demonstrated favorable ankylosis of the 
left thumb.  No left index finger limitation/ankylosis was 
demonstrated at that time.  

The Board notes that an April 1974 VA examination showed 
limitation of motion of the left index finger; however the 
May 1974 rating decision did not include any rating based on 
the index finger, and the veteran has not claimed error in 
the May 1974 rating decision.  Only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). 

The earliest document in the record after the May 1974 rating 
decision that may be construed as a claim for increased 
rating for the left thumb and index finger is the October 24, 
2003, CUE claim.  There are no claims, formal or informal, 
prior to that date.  

Under controlling law and regulation, the Board must review 
the evidence dating one year prior to determine the 
"earliest date as of which," within the year prior to the 
claim, an increase in disability was factually ascertainable.  
There is no medical evidence of record on the matter of the 
severity of the condition of the left thumb and index finger 
during that period.  It is not ascertainable that an increase 
had occurred as of, or prior to, October 2003.   

The October 24, 2003, correspondence was accepted by the RO 
as the date of claim.  Unfavorable ankylosis of the left 
thumb and index finger, which was the basis for the 30 
percent rating at issue here, was first demonstrated on the 
January 2006 VA examination.  That the veteran met the 
criteria for the next higher rating provided by law for his 
disability had not been previously shown.  The RO awarded the 
increase back to the date of the October 2003 correspondence.  
There is no evidentiary basis for making the increased award, 
30 percent, effective prior to October 24, 2003.  The claim 
for earlier effective date is denied. 

III.  Combined Rating

The veteran contends that the RO in the May 2004 rating 
decision improperly calculated the combined disability rating 
resulting from the award of a separate 10 percent rating for 
favorable ankylosis of the left thumb.  The RO determined 
that the combined rating was 60 percent; the veteran believes 
it should have been 70 percent.  (The Board notes that a May 
2006 rating decision resulted in a combined 70 percent rating 
being granted effective from October 24, 2003.  That rating 
is not in dispute; the issue currently on appeal concerns the 
60 percent combined rating in effect for the period from 
March 29, 1972, to October 23, 2003.)

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein (it is noted that the veteran received a copy of the 
ratings table in the statement of the case mailed to him in 
June 2004). Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  Thus, a person having a 60 
percent disability is considered 40 percent efficient.  
Proceeding from this 40 percent efficiency, the effect of a 
further 30 percent disability is to leave only 70 percent of 
the efficiency remaining after consideration of the first 
disability, or 28 percent efficiency altogether.  The 
individual is thus 72 percent disabled, as shown in Table I 
opposite 60 percent and under 30 percent.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability. Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.  If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities.  The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent. This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent.  The same 
procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25, Table I.

In applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the ratings assigned to the veteran's service-connected 
disabilities in the May 2004 rating decision, ratings of 40 
percent (burns, left shoulder), 20 percent (hypesthesia, left 
upper extremity), and 10 percent (favorable ankylosis, left 
thumb), a combined evaluation of 57 is derived.  
Specifically, the ratings of 40 percent and 20 percent 
combine to 52 percent, which in turn is combined with 10 
percent for a combined value of 57 percent.  This converts to 
a 60 percent combined rating.

Based on the veteran's written contentions on his August 2006 
substantive appeal, it appears that he has misconstrued the 
RO's language in the May 2004 rating decision.  The veteran 
writes:

Claimant combined, using the rating table, 
FOUR separate ratings of 40, 20, 20, and 10 
percent.  The decision of 5-13-04...assigned 
but did not credit, a separate rating of 
20% for incomplete paralysis involving 
radicular muscles which is mild, and noted 
a higher rating of 40% which was not 
available unless the condition was 
moderate.

In fact, the May 2004 rating decision states:

Prior rating decision of 4-27-72 evaluated 
the burn residuals of the left arm.  Rater 
correctly granted 40 percent for the 
burns.  The rater incorrectly assigned a 
20 percent for both the favorable 
ankylosis of the left thumb and the 
hypesthesia.  Records show you had a 
favorable ankylosis of the left thumb.  
You also had hypesthesia over the entire 
left arm.  

You are therefore are entitled to a 20 
percent for the mild hypesthesia and a 10 
percent for the thumb effective 3-29-72.  
This will give you a combined evaluation 
of 60 percent.

The evaluation of residuals of left upper 
extremity hypesthesia is continued as 20 
percent disabling.  An evaluation of 20 
percent is assigned for incomplete 
paralysis involving the radicular muscles 
which is mild.  A higher evaluation of 40 
percent is not warranted unless there is 
evidence of incomplete paralysis involving 
the radicular muscles which is moderate.  
An evaluation of 10 percent is assigned 
for favorable ankylosis of the thumb.  A 
higher evaluation of 20 percent is not 
assigned unless the thumb is unfavorably 
ankylosed.

It appears that the veteran has taken the sentence shown in 
bold above as indicating a grant of a separate 20 percent 
rating in addition to the 20 percent rating referenced in the 
sentence just prior to the one in bold.  In fact, the bolded 
sentence is merely an explanation of the basis for the 20 
percent rating in the previous sentence.  Thus, there is only 
one 20 percent rating involved, which when combined with the 
40 percent and 10 percent ratings, as shown above, results in 
a combined 60 percent combined rating.

As shown, the RO's calculation of the veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he was not entitled to a higher combined 
schedular rating prior to October 24, 2003, by operation of 
law.  Where the law and not the evidence is dispositive, the 
claim is denied because of lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

An effective date prior to October 24, 2003, for a 30 percent 
rating for service-connected unfavorable ankylosis of the 
left thumb and index fingers is denied.

The combined disability rating of 60 percent assigned for the 
period from March 29, 1972, to October 23, 2003, in the May 
2004 rating decision is correct.


REMAND

The veteran contends that he has a psychiatric disorder that 
is secondary to his service connected burn residuals of the 
left shoulder and arm.  A VA psychiatric examination 
conducted in January 2006 diagnosed anxiety disorder not 
otherwise specified and depressive disorder not otherwise 
specified, however the etiology of the disorders was not 
addressed.  On remand he should be afforded an appropriate VA 
examination with an opinion as to the relationship, if any, 
between the current psychiatric disorder(s) and the service 
connected burn residuals.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to address the 
etiology of any diagnosed psychiatric 
disorders, to include depression and 
anxiety.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any psychiatric disorder, to include 
anxiety and/or depression, is attributable 
to service, to include whether any 
diagnosed psychiatric disability is caused 
or aggravated by the service-connected 
burn residuals of the left shoulder and 
arm.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.

2.  Following the above, the RO should 
again review the record and adjudicate the 
claim for service connection for a 
psychiatric disorder.  If it remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


